DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-26 are pending:
		Claims 1-20 are rejected.
		Claims 21-26 are withdrawn. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1701941 filed on 02/06/2017.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on 07/13/2022 is acknowledged.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
	Claim 1 recites “formation:”; replacing the “;” with – ; -- for clarity purposes.
	Claim 11 recites “HPAM-AMPS”; consider rephrasing to provide the full name of the acronym for clarification purposes. 
	Claim 12 recites “5-500 ppm wt”; consider rephrasing to – 5-500 ppm -- because ppm is for parts per million of any quantity by weight therefore ppm wt is redundant.
	Claim 20 recites “0-100 ppm wt.”; consider rephrasing to – 0-100 ppm – because ppm is for parts per million of any quantity by weight therefore ppm wt is redundant.
	Dependent claims are hereby objected to for dependency from objected claim 1. Appropriate correction is required. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “A method of removing hydrocarbons from produced water”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “said polymer comprises monomers of acryl amide and acrylic acid” in lines 1-2; it is unclear how said polymer (which is the anionic polymer recited in claim 6) comprises monomers of acryl amide (non-ionic monomer) and acrylic acid (anionic monomer); if the polymer comprises a non-ionic monomer and an anionic monomer then it is no longer an anionic polymer. An anionic polymer involves polymerization of monomers with anions. In interest of advancing prosecution, it is interpreted that the claim requires both acryl amide and acrylic acid. 
Claim 8 recites “said polymer is polyacrylamide (HPAM)”. The claim is indefinite because of the term “is”. Does the claim further comprise HPAM in said anionic polymer or are the elements recited in claim 7 additives in HPAM or something different? In interest of advancing prosecution, it is interpreted that the claim further comprises HPAM.
Claim 10 recites “said polymer is a sulfonated hydrolysed polyacrylamide”. The claim is indefinite because of the term “is”. Does the claim further comprise sulfonated hydrolysed polyacrylamide in said anionic polymer or are the elements recited in claims 7 and 8 additives in sulfonated hydrolyzed polyacrylamide or something else? In interest of advancing prosecution, it is interpreted that the claim further comprises sulfonated hydrolysed.
Claim 11 recites “HPAM-AMPS”. The claim is indefinite because of the term “is”. Does the claim further comprise HPAM-AMPS in said anionic polymer or are the elements recited in claims 7-8 and 10 additives in HPAM-AMPS or something else? In interest of advancing prosecution, it is interpreted that the claim further comprises HPAM-AMPS.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McLelland (US 2016/0297690) in view of Daniels (WO 00/07687).
	Regarding claim 1, McLelland teaches a method for removing hydrocarbons from produced water (“separation of oil…from produced water”; see ¶45), comprising: 
	(i) separating produced water from a hydrocarbon and water mixture (produced water is separated from production fluid in stage 73; see Fig. 3 and ¶42; the production fluid includes a hydrocarbon (oil) and water mixture; see ¶36) extracted from a subterranean formation (production fluid (mixture) is from a subea location; see ¶30); 
	(ii) contacting said produced water (i.e. produced water) with multivalent metal cations to produce a mixture of produced water and multivalent metal cations (“treatment fluid is injected or introduced into produced water”; see ¶42; the treatment fluid includes multivalent cations (also referred to as metal divalent and/or trivalent cations); ¶38 and ¶41) and
	 (iii) removing hydrocarbons (i.e. oil) from said mixture (i.e. multivalent cations/treatment fluid in produced water) in a unit (“fourth stage 74…via the produced water treatment system…separation of oil…from produced water”; see ¶45; stage 74 includes the mixture of multivalent cations and produced water because the treatment fluid containing multivalent cations is added to the produced water after initial separation processes are performed; see ¶42) to give treated produced water;
	wherein the concentration of hydrocarbons (i.e. hydrocarbon or oil) in said produced water (i.e. produced water) is less than 10 %wt (<100,000 ppm) (“produced water…include relatively small amounts of oil and/or gas”; see ¶43; because 10%wt is defined in Applicant specification as low amounts of hydrocarbons in produced water (see Definitions on pg. 4 of Applicant’s Specification) therefore produced water of McLelland inherently has less than 10%wt of hydrocarbons; furthermore, “small” is defined as “little or close to zero” by Webster (see NPL attached)).  
	McLelland further discloses the use of a hydrocyclone in a different step (see ¶28) and the removing step in the method of McLelland is not particularly limited to a specific treatment system however McLelland does not disclose performing said removing step in a hydrocyclone and/or a compact flotation unit.
	In a related field of endeavor, Daniels teaches a liquid-liquid separation (see Entire Abstract) performing a removing step in a hydrocyclone (“produced liquid composition, being treated…in a unit 12 followed by a hydrocyclone”; see pg. 6; the produced liquid is produced water).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of McLelland by performing said removing step in a hydrocyclone as disclosed by Daniels because said step provides the benefit of an effective separation of less dense liquid (Daniels, see pg. 1). 
	Regarding claim 2, McLelland and Daniels teach the method as claimed in claim 1.
	McLelland discloses that the concentration of hydrocarbons in produced water is >0 %wt (further treatment of oil is required in stage 74 therefore the oil is greater than 0%) but less than 10%wt (produced water inherently has less than 10% wt with respect to Applicant’s definition).
	The examiner takes note of the fact that the prior art range of >0% wt and < 10%wt overlaps the claimed range of <5%wt. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Regarding claim 3, McLelland and Daniels teach the method as claimed in claim 1, wherein said produced water comprises a polymer (polymers (also referred to as “surfactant polymer” or “alkali surfactant polymer”); “surfactants…are partly soluble in…water” therefore the produced water comprises a polymer (surfactant polymer); McLelland, see ¶22).
	Regarding claim 12, McLelland and Daniels teach the method as claimed in claim 1, wherein the concentration of multivalent metal cations (McLelland, i.e. multivalent cations) in said mixture is 500 ppm wt (“a treatment fluid is generated…to form 500 parts-per-million aluminum chloride solution”; McLelland, see C7/L1-5; aluminum chloride solution contains the multivalent cations).  
	The examiner takes note of the fact that the prior art concentration of 500 ppm overlaps the claimed range of 5-500 ppm at an end point. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Regarding claim 13, McLelland and Daniels teach the method as claimed in claim 1, wherein said multivalent metal cations comprise trivalent metal cations (McLelland, i.e. metal trivalent cations).  
	Regarding claim 14, McLelland and Daniels teach the method as claimed in claim 1, wherein said multivalent metal cations (McLelland, i.e. multivalent cations) are trivalent aluminium cations (“a treatment fluid is generated…to form …aluminum chloride solution”; McLelland, see C7/L1-5; aluminum (or Al3+) is a trivalent cation because aluminum is 3+) or trivalent iron cations.  
	Regarding claim 15, McLelland and Daniels teach the method as claimed in claim 1, wherein said multivalent metal cations (McLelland, i.e. multivalent cations) are provided in the form of a metal salt (“a treatment fluid is generated…to form …aluminum chloride solution”; McLelland, see C7/L1-5; aluminum chloride is a metal salt) or a metal complex.  
	Regarding claim 16, McLelland and Daniels teach the method as claimed in claim 15, wherein said metal salt is selected from FeCl3, Fe2(SO4)3, AlCl3 (McLelland, i.e. aluminum chloride), A12(SO4)3, and FeClSO4.  
	Regarding claim 19, McLelland and Daniels teach the method as claimed in claim 1, wherein the efficiency of the hydrocarbon removal in step (iii) is at least 60% (McLelland as modified by Daniels teaches removal step (iii)) (the efficiency of the hydrocarbon is calculated is 97.9%; this calculation was derived using Efficiency = [(IN – Out)/IN] x 100; In = 1,000 ppm and Out = 21 ppm; Daniels, pg. 4).  
	Regarding claim 20, McLelland and Daniels teach the method as claimed in claim 1, wherein the concentration of hydrocarbons in said treated produced water is 0-100 ppm wt (“water issuing…less than 15 ppm of retained oil”; Daniels, see pg. 6).      

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over McLelland (US 2016/0297690) in view of Daniels (WO 00/07687) and further in view of Hendou (WO 2016/058961).
	Regarding claim 4, McLelland and Daniels teach the method as claimed in claim 3.
	The combination of references does not teach wherein the concentration of said polymer in said produced water is 50-5000 ppm.  
	In a related field of endeavor, Hendou teaches a treatment of produced water (see Entire Abstract) wherein the concentration of said polymer (“viscosity-increasing polymer”; Daniels, see pg.) in said produced water is 50-5000 ppm (“produced water may comprise from about 50 to about 5000 ppm of polymers”; Daniels, see pg. 13).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of McLelland by selecting a polymer concentration in the range of 50-5000 ppm as disclosed by Hendou because said concentration provides a desired viscosity (Hendou; see pg. 13). 
	Regarding claim 5, McLelland, Daniels, and Hendou teach the method as claimed in claim 3, wherein said polymer is a water-soluble polymer (“surfactants…are partly soluble in…water”; McLellland, see C4/L4-15).  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over McLelland (US 2016/0297690) in view of Daniels (WO 00/07687) and further in view of Hendou (WO 2016/058961) and by evidence of Liu (see NPL attached). 
	Regarding claim 6, McLelland, Daniels, and Hendou teach the method as claimed in
	Regarding claim 7, McLelland, Daniels, and Hendou teach the method as claimed in claim 6.
	McLelland and Daniels does not teach wherein said polymer comprises monomers of acryl amide and acrylic acid. 
	Hendou teaches wherein said polymer comprises monomers (non-ionic and anionic monomers; see pg. 11) of acryl amide (acrylamide; see pg. 11) and acrylic acid (acrylic acid; see pg. 11) (“[w]ater-soluble polymer may be obtained by the polymerization of at least one non-ionic monomer, at least one anionic monomer…”; see pg. 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of McLelland by incorporating the monomers as disclosed by Hendou because it is the simple of addition of known monomers to a known polymer obviously resulting in a viscosity-increasing polymer compound with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over McLelland (US 2016/0297690) in view of Daniels (WO 00/07687) in view of Hendou (WO 2016/058961) and further in view of Van (US 2014/0352958) and by evidence of Liu (see NPL attached). 
	Regarding claim 8, McLelland, Daniels, and Hendou teach the method as claimed in claim 7.
	The combination of references does not teach wherein said polymer is a hydrolysed polyacrylamide (HPAM).
	In a related field of endeavor, Van teaches a process for enhancing oil recovering (see Entire Abstract) wherein a polymer (aqueous polymer mixture; see ¶64) comprises a hydrolysed polyacrylamide (HPAM) (“polymer mixture may comprise…partially hydrolyzed polyacrylamide; ”¶64) (see §112b).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polymer of McLelland (as modified by Daniels and Hendou) by incorporating the aqueous polymer mixture (comprising HPAM) of Van because said polymer provides the benefit of obtaining a sufficient viscosity to a second oil recovery fluid (Van, see ¶66).
	Regarding claim 9, McLelland, Daniels, Hendou and Van teach the method as claimed in claim 8, wherein said polymer further comprises monomers of acrylamide tertiary butyl sulfonate (acrylamide terti butyl sulfonic acid (ATBS); Hendou, see pg. 11).  
	Regarding claim 10, McLelland, Daniels, Hendou and Van teach the method as claimed in claim 9, wherein said polymer is a sulfonated hydrolysed polyacrylamide (combinations of HPAM and sulfonates; Van, ¶64).   
	Regarding claim 11, McLelland, Daniels, Hendou and Van teach the method as claimed in claim 10, wherein said polymer is a HPAM-AMPS (combinations of HPAM and AMPS; Van, see ¶64).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McLelland (US 2016/0297690) in view of Daniels (WO 00/07687) and further in view of Lehman (US 6,913,080).
	Regarding claim 17, McLelland and Daniels teach the method as claimed in claim 15.
	The combination of references does not teach wherein said metal complex is aluminium citrate.  
 	In a related field of endeavor, Lehman teaches a re-use recovered treating fluid (see Entire Abstract) comprising aluminum compounds such as aluminum citrate that can supply antimony ions (Lehman, see C15/L30-50). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the aluminum chloride of McLelland with the aluminium citrate of Lehman because it is the simple substitution of one known aluminum chloride means with another known aluminum citrate means obviously resulting in a suitable aluminum compound in a treating fluid (McLelland, see ¶41 and Lehman, see C15/L30-50) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McLelland (US 2016/0297690) in view of Daniels (WO 00/07687) and further in view of Roussel (FR 2790979).
	Regarding claim 18, McLelland and Daniels teach the method as claimed in 1, wherein in step (iii) the hydrocarbons are removed from said mixture in a hydrocyclone (Daniels, i.e. hydrocyclone).
	The combination of references does not teach at least one compact flotation unit connected in series with said hydrocyclone.   
	In a related field of endeavor, Roussel teaches a cleaning and drying process (see Entire Abstract) comprising a compact flotation unit (flotation cell 4; see Abstract) connected in series with said hydrocyclone (hydrocyclone 3; see Abstract) (units connected in series as shown in Fig. 1). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify step (iii) in process of McLelland (as modified by Daniels) by incorporating a compact flotation unit in series with the hydrocyclone as disclosed by Roussel because by doing so provides the benefit of further treating water. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778